Citation Nr: 1204329	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-50 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

To the extent that they represent separate and distinct disorders, the issues of entitlement to service connection for headaches, lightheadedness, dizziness, concentration difficulties, memory difficulties, and fatigue, to include as secondary to hypertension, have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over such claims, and they are referred to the RO for appropriate action.  

During an October 2011 Board hearing, the Veteran claimed that he experienced depression as a result of his service-connected hypertension.  Service connection for depression was denied in an August 2007 rating decision.  Despite receiving notice of this decision, the Veteran did not perfect an appeal.  In April 2011, the Veteran submitted a claim to reopen the issue of entitlement to service connection for depression, to include as secondary to his service-connected hypertension.  This claim is currently pending before the RO, and therefore the Board does not have jurisdiction of this issue.

The evidence of record also reasonably raised the issue of entitlement to a total rating based on individual unemployability (TDIU).  The Veteran's claims file demonstrated that a claim of entitlement to TDIU is also currently pending and, thus, the Board will not remand such claim to the RO herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In November 2006, the Veteran submitted a claim of entitlement to service connection for hypertension, to include as secondary to residuals of a low back injury, with lumbar disc disease.  In February 2009, service connection was granted for hypertension and a noncompensable rating was assigned thereto, effective November 21, 2006.  The Veteran perfected an appeal of this decision, seeking a compensable initial rating.  In August 2009, the rating assigned to the Veteran's service-connected hypertension was increased to 10 percent, with the same effective date.  The Veteran continued with the appeal, seeking a rating in excess of 10 percent.  The claim was then certified to the Board for appellate review.

During an October 2011 Board hearing, the Veteran asserted that his hypertension was manifested by headaches, lightheadedness, dizziness, concentration difficulties, memory difficulties, and fatigue.  Despite his contentions, the record does not include evidence demonstrating that his service-connected hypertension was manifested by these symptoms.

The Veteran was not afforded a VA examination to ascertain the nature and severity of his hypertension at any point during the pendency of this appeal.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Additionally, during the October 2011 Board hearing, the Veteran testified that he failed a commercial driving licensing test in approximately November 2010 due, at least in part, to his hypertension.  The Veteran also testified that he was scheduled to undergo further medical evaluation of his hypertension in December 2011.  Documents from the South Carolina Department of Transportation associated with the failed driving test have not been associated with the claims file; neither have the treatment reports dated in December 2011.  Consequently, the Board finds that a remand is also warranted in order to obtain this evidence.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The RO must specifically request that the Veteran submit or identify relevant evidence from the South Carolina Department of Transportation associated with the commercial driving test that he reportedly failed in approximately November 2010, including any physical examinations.  The RO must also specifically request that the Veteran submit or identify relevant evidence associated with treatment he received subsequent to the January 2010 supplemental statement of the case, to include treatment in December 2011.  The RO must then obtain copies of the related records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must then be afforded the appropriate VA examination to determine the current nature and severity of his service-connected hypertension.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must specifically indicate whether the Veteran's service-connected hypertension is manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  It must also be noted if the Veteran is taking medication to control his service-connected hypertension.  Additionally, the examiner must opine as to whether the Veteran's hypertension is manifested by headaches, lightheadedness, dizziness, concentration difficulties, memory difficulties, and/or fatigue.  The examiner must also address whether or not these symptoms, if present, are related to/caused by the medication(s) prescribed to treat the Veteran's hypertension.  The report must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the resulting examination to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

